EXHIBIT 10.5

 

Terms Agreement

 

WHEREAS on November 5, 2012, Stifel Financial Corp. (“Purchaser”) entered into a
merger agreement (“Merger Agreement”) whereby, subject to satisfaction of
specified conditions, Purchaser will purchase all of the outstanding shares of
common stock of KBW, Inc. (“Seller”) and merge Seller into the operations of
Purchaser (the “Merger”); and

 

WHEREAS, Seller and Mitchell Kleinman (“Kleinman”), its Executive Vice President
and General Counsel, entered into a Change in Control Agreement in
February 2008, which was amended and restated on December 31, 2008, and further
amended on December 31, 2010 (such agreement, as amended, being the “CIC
Agreement”); and

 

WHEREAS, Purchaser and Seller, in negotiating the terms of the Merger have
requested certain modifications to the rights of Kleinman under the CIC
Agreement, and have agreed to certain other terms, to be effective at the time
of the consummation of the Merger, or on such other dates as are expressly
provided below; and

 

WHEREAS, to assist in achieving the consummation of the Merger, Kleinman, has
agreed, on terms set forth below, to modify certain rights under the CIC
Agreement solely in connection with the Merger, and for no other purpose or
transaction;

 

NOW, THEREFORE, Purchaser, Seller and Kleinman agree to enter into this Terms
Agreement, dated November 8, 2012 providing for the following:

 

1.             Immediately prior to the Merger, following satisfaction or due
waiver of all conditions to the Merger specified in the Merger Agreement, the
CIC Agreement will be amended by Seller and Kleinman so that the provisions
therein relating to payment of additional amounts intended to gross-up Kleinman
for any excise taxes imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (“Code”) are of no further force and effect.  These amendments
will not otherwise affect any rights to indemnity as set forth herein, or any
other rights to indemnity or reimbursement of expenses not directly related to
the imposition of excise taxes under Section 4999 of the Code.  Immediately
prior to the Merger, at the same time, the CIC Agreement will also be amended by
Seller and Kleinman to provide that if any payment, benefit or distribution by
the Company or any other person or entity to Kleinman or for his benefit
(whether paid or payable, provided or to be provided or distributed or
distributable pursuant to the terms of the CIC Agreement or otherwise) (each, a
“Payment,” and collectively, the “Payments”) causes Kleinman to be subject to
the excise tax imposed by Section 4999 of the Code (such excise tax, together
with any interest or penalties incurred by you with respect to such excise tax,
the “Excise Tax”), then such Payments will be reduced such that Kleinman will
receive in connection with the Merger Payments with a value (as determined in
accordance with Code Section 280G) equal to 2.99 multiplied by his “base amount”
as that term is defined under Code Section 280G.  To the extent payments must be
reduced to satisfy such 2.99 limit, cash amounts payable to Kleinman, and not
the medical continuation benefits provided under Section 5(a)(2) of the CIC
Agreement, shall be reduced.  Notwithstanding the foregoing, (i) in no event
will these provisions be deemed to reduce any benefits other than the severance
payments under Section 5(a)(1)(C) of the CIC Agreement and (ii) in no event will
such severance payments exceed $2,846,000.  In addition, (i) no bonus payments
for 2012 shall be paid under the CIC

 

--------------------------------------------------------------------------------


 

Agreement, in consideration of the bonus amount provided for in Section 4
hereof, and (ii) the payment otherwise described in Section 5(a)(1)(B) shall be
paid only if the Merger is consummated on or after February 15, 2013 (unless
Kleinman is terminated before such date without “Cause” or Kleinman terminated
his employment before such date for “Good Reason”, each as defined in the CIC
Agreement) and amounts payable with respect to Section 5(a)(1)(B) shall not take
into account any amounts otherwise payable as described in this Terms Agreement
including under Section 4 below.  Otherwise, all provisions of the CIC Agreement
shall remain unchanged and operative.

 

As a condition to such agreement to amend the CIC Agreement, the Company shall
provide to Kleinman a description of the amounts which will be included in the
Payments utilized for purposes of the calculations of reductions necessary to
avoid the payment of an excise tax.  Such payments shall include only such
payments that the certified public accounting firm engaged (as described below)
to make determinations with respect to this Section 1, determines should be
taken into account in determining whether the Payments constitute “parachute
payments” within the meaning of Code Section 280G (which may include
(i) payments made under Section 5(a) of the CIC Agreement, as in effect;
(ii) the allocable portion of payments related to the accelerated vesting of
Restricted Stock Agreements received by Kleinman on a change of control;
(iii) the amount of the 2012 Bonus, as specified below in Section 4 below; and
(iv) any other payments described in the Merger Agreement or the CIC Agreement
that may be considered payments taken into account for purposes of Code
Section 280G). Any determination required to be made under this Section 1,
including whether and when reduction of Payments is required and the amount of
the reduction of the Payments and the assumptions to be utilized in arriving at
such determination, shall be made by a nationally recognized certified public
accounting firm designated by Kleinman and reasonably acceptable to the Seller
and the Purchaser.  Notwithstanding the foregoing, should the accounting firm
engaged to make determinations with respect to this Section 1 determine that the
payment or settlement of any portion of those certain restricted stock units
previously granted to and deferred by Kleinman should be included in determining
whether the Payments constitute “parachute payments” within the meaning of Code
Section 280G, and the value attributed to the payment or settlement of such
restricted stock units exceeds $100,000, Kleinman and the Company will
restructure the Payments (including such restricted stock units) to avoid such
excess resulting in any contribution to the reduction of the Payments and to
provide the full, expected economic benefit to you.  The fees and expenses of
such accounting firm shall be borne by the Seller.  Kleinman shall cooperate
with any reasonable requests by the Seller or Purchaser in connection with any
contests or disputes with the Internal Revenue Service in connection with the
excise tax imposed under Code Section 4999 or the deduction limitation of Code
Section 280G.

 

Kleinman will also agree, if requested by Purchaser, in an amendment to his
employment agreement or other applicable agreements, following agreement as to
amount and the payment of all amounts payable pursuant to this Agreement and the
CIC Agreement, as amended, that any earlier duplicative severance or similar
severance rights he may have with Purchaser or any of its affiliates under any
other agreement or policies, written or oral, will be of no further force or
effect including any rights he may have with respect to severance or separation
pay under any such agreements or policies.

 

2.             Following the closing of the Merger, in light of the change in
role of Kleinman, Purchase and Kleinman, accept and agree that the changes in
Kleinman’s reporting roles and responsibilities following the Merger will result
in a material diminution of duties of Kleinman, constituting “Good Reason” as
defined in the CIC Agreement, and upon tender by Kleinman of notice of
termination for Good Reason, Purchaser will accept such notice without contest
and will proceed, as promptly as possible to terminate Kleinman’s employment in
accordance with the CIC Agreement and/or employment agreement, in each case as
amended as contemplated hereby.

 

--------------------------------------------------------------------------------


 

3.             The Seller agrees that, effective immediately prior to the
closing of the transaction, any and all non-competition obligations under any
contract, plan or arrangement between Kleinman and the Seller or any of its
affiliates shall cease to apply.

 

4.             The Seller shall pay to Kleinman a 2012 bonus in respect of work
performed during 2012, on or before December 31, 2012, equal to $1,500,000. 
This bonus shall be in lieu of any 2012 bonus payable under the CIC Agreement or
under any employment agreement with Kleinman or in connection with any
discretionary, one-time or other bonus that might otherwise be available.

 

5.             The Purchaser agrees to indemnify and hold harmless Kleinman, on
an after tax basis, for any excise taxes, income taxes, interest and/or
penalties that may arise or be assessed against Kleinman under the provisions of
Section 280G of the Code in connection with, or as a result of the arrangements
contemplated by this proposal.

 

6.             This proposal will become effective only if the proposed
transaction between Purchaser and KBW is consummated. The terms of this proposal
will be memorialized in an amendment to the CIC Agreement in satisfactory form
signed at closing of the transaction.

 

7.             The terms set forth above will not be amended or modified except
in writing duly executed by and delivered to all parties.

 

8.             This Terms Agreement is governed by the laws of the State of New
York.

 

9.             Except as otherwise provided herein, this Terms Agreement shall
supersede any prior agreement entered into in connection with the Merger and
negotiation of the Merger Agreement with respect to the matters otherwise
described herein.

 

If the foregoing is in accordance with your understanding of the terms of this
Terms Agreement, please execute this Terms Agreement below, whereby it will
become a binding agreement among Purchaser, Seller and Kleinman.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE UNDERSIGNED HEREUNTO SETS HIS HAND AND ACKNOWLEDGES
ACCEPTANCE OF THE ABOVE TERMS:

 

 

Stifel Financial Corp

 

 

 

 

 

/s/ Ronald J. Kruszewski

 

By:          Ronald J. Kruszewski

 

 

 

 

 

KBW, Inc.

 

 

 

 

 

/s/ Andrew M. Senchak

 

By:          Andrew M. Senchak

 

 

 

 

 

/s/ Mitchell Kleinman

 

Mitchell Kleinman

 

Signature Page to Terms Agreement

 

--------------------------------------------------------------------------------